UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1299



RALPH E. TAYLOR,

                                              Plaintiff - Appellant,

          versus


U. S. DEPARTMENT OF HEALTH & HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-95-51-5)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ralph E. Taylor, Appellant Pro Se. David Marcellus Frazier, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; William David
Wilmoth, United States Attorney, Helen Campbell Altmeyer, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order affirming

the Secretary's denial of Social Security benefits. Appellant's

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Appellant that failure to file timely objec-
tions to this recommendation could waive appellate review of a

district court order based upon the recommendation. Despite this

warning, Appellant failed to object to the magistrate judge's

recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly dismiss the appeal. We deny leave to proceed in forma
pauperis. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2